Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 1 of 8 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


WILKERSON FRANCIS                            )
     INVESTMENTS, LLC                        )
                                             )
       Plaintiff,                            )
                                             )
v.                                           )               Case No.    3:19-cv-582
                                             )
                                             )               TRIAL BY JURY
AMERICAN ZURICH INSURANCE                    )               IS DEMANDED
    COMPANY                                  )
                                             )
       Defendant.                            )
                                             )


                                   COMPLAINT
       Plaintiff, Wilkerson Francis Investments, LLC (“Plaintiff”), by counsel, pursuant

to 28 U.S.C. §§ 2201(a) and 2202 and Rules 8(a) and 57 of the Federal Rules of Civil

Procedure, files the following Complaint for Declaratory Judgment against Defendant,

American Zurich Insurance Company (“Defendant”).

       This is a declaratory judgment action in which Plaintiff seeks a declaration that its

business loss is covered under an insurance policy issued by the Defendant.

                            Parties, Jurisdiction and Venue

       1.      Plaintiff is a limited liability company organized and existing under the

laws of the Commonwealth of Virginia. Plaintiff is in the HVAC/Plumbing business.

Plaintiff trades as “Francis Mechanical”.




                                             1
Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 2 of 8 PageID# 2



         2.    All of Plaintiff’s members are citizens of Virginia who reside within the

Richmond Division of the United States District Court for the Eastern District of

Virginia.

         3.    Plaintiff’s manager is Charles W. “Charlie” Francis. Mr. Francis is a

licensed HVAC contractor (DPOR License Number 2710023682) and a Master Plumber

(DPOR License Number 2710062300). He has been in the HVAC/Plumbing business in

Richmond, Virginia, for over twenty (20) years.

         4.    Defendant is an Illinois corporation, with its headquarters and principal

place of business in Schaumburg, Illinois.

         5.    Defendant is a property and casualty insurer that is authorized and

approved to transact an insurance business in Virginia (Company Number 40142).

Defendants transacts substantial business in Virginia and, specifically, within the

Richmond Division.

         6.    The Court has jurisdiction of this coverage case pursuant to 28 U.S.C. §

1332(a)(1) (Diversity of Citizenship). There is complete diversity between the parties

and the amount in controversy exceeds the sum of $75,000, exclusive of interests and

costs.

         7.    Venue is proper in the United States District Court for the Eastern District

of Virginia, Richmond Division, pursuant 28 U.S.C. § 1391. Defendant maintains its

registered agent in the City of Richmond, Virginia. A substantial part of the events and

omissions giving rise to the claims for relief occurred in Henrico County within the

Richmond Division.




                                             2
Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 3 of 8 PageID# 3



                               Statement of Material Facts

       8.      On August 25, 2016, Plaintiff purchased a new 2016 Dodge RAM

Promaster Truck (the “Vehicle”) for use in connection with its HVAC/Plumbing

business. The purchase price was $39,000.00. When it was titled in September 2016, the

odometer showed that the Vehicle had only 21 miles on it.

       9.      Outfitted with specialized racks, safety equipment for handling hazardous

materials (such as refrigerant), and other special features, the Vehicle was fully

operational and immediately ready to be deployed in Plaintiff’s business. At all times

material to this action, Plaintiff had the manpower and ability to use the Vehicle at its full

capacity.

       10.     Plaintiff purchased the Vehicle and added it to its fleet because Plaintiff’s

business was growing. Specifically, Charlie Francis had secured contracts to install new

HVAC systems in residential apartment complexes in Henrico County pursuant to a

Dominion Virginia Power rebate program, whereby Dominion Power offered property

owners a $200 rebate for upgrading their HVAC systems. The last day to perform work

under Dominion Power rebate program was December 24, 2016.

       11.     Plaintiff’s main contract was with the multi-unit Gerwyn Manor

Apartments in Sandston, Virginia, managed by Aspire Property Management (“Aspire”).

On August 29, 2016, Plaintiff provided an estimate to Aspire (labor only) for the

installation of new HVAC systems in 200 units at the Gerwyn Manor. The total contract

sum was $200,000.




                                              3
Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 4 of 8 PageID# 4



       12.     With both the new Vehicle and Plaintiff’s Truck 497 in-service, Plaintiff

easily would have been able to install new HVAC systems in all 200 Gerwyn Manor

units prior to December 24, 2016.

       13.     Plaintiff purchased the Vehicle to perform the Gerwyn Manor contract and

other work that was available to Plaintiff, including HVAC system replacement at

Heritage Pointe Apartments (225 units) and Culpeper Farms Apartments (180 units).

       14.     On October 24, 2016, the Vehicle was hit by a truck owned and operated

by Gemaire.

       15.     At the time of the accident, Gemaire’s truck was insured by the Defendant.

       16.     The Vehicle sustained substantial damage in the accident, and was

rendered inoperable and unusable in Plaintiff’s business.

       17.     At Defendant’s direction, the Vehicle was towed to Kernersville Tire &

Diesel (“KTD”) in Kernersville, North Carolina.

       18.     On or about December 2, 2016, Defendant (through its claims services

provider, Gallagher Bassett Services, Inc. (“GBS”) tendered a check to Plaintiff in the

amount of $10,869.22 for the repair of the Vehicle.

       19.     KTD completed repairs to the Vehicle on December 13, 2016.

       20.     The Vehicle was out-of-service the entire time between October 24, 2016

and December 13, 2016.

       21.     Because of the nature of the Vehicle (with its specialized racks, safety

equipment to handle hazardous materials [refrigerant, oxygen and acetylene), trade tools,

and other features), customer demands and governmental regulations, Plaintiff could not

have secured another vehicle to replace the Vehicle.



                                            4
Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 5 of 8 PageID# 5



       22.     As a direct and proximate result of the Gemaire accident and the loss of

use of the Vehicle, Plaintiff suffered a significant loss of business.

       23.     As of October 24, 2016, Plaintiff was ready, willing and able to perform

the Gerwyn Manor work and other work that Plaintiff had secured. Plaintiff had the

manpower, the experience, the name and reputation, and the job opportunities. By 2016,

Charlie Francis had a long track record over many years of successfully performing

HVAC system repair and replacement contracts. Although the Vehicle was new at the

time of the accident, a truck of this type (with its specialized racks, safety equipment and

other features) historically generated $750-$850 per day in revenue for Mr. Francis.

Indeed, between October 24, 2016 and December 13, 2016, Plaintiff’s other trucks

(Truck 497 and Truck T14) generated sales of $85,506.56 and $119,225.64, respectively.

Truck 497, in fact, worked on the Gerwyn Manor project.

       24.     Based upon Charlie Francis’ experience, including his historic sales and

success as an HVAV/Plumbing contractor in Henrico County, the actual performance of

Trucks 497 and T14 between October 24, 2016 and December 13, 2016, and the scope of

the Gerwyn Manor project, Plaintiff, through the use of the Vehicle, would have been

able to produce revenues equal to or greater than the average of those revenues actually

generated by Trucks 497 and T14 between October 24, 2016 and December 13, 2016, or

$102,336.10. Subtracting actual expenses that Plaintiff would have incurred, Plaintiff’s

total lost profits from its inability to use the Vehicle between October 24, 2016 and

December 13, 2016 is $80,851.67.

       25.     Plaintiff suffered lost business in an amount not less than $80,851.67 as a

direct result of the accident proximately caused by Gemaire.



                                               5
Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 6 of 8 PageID# 6



       26.       As a result of the accident, the value of the Vehicle also declined and

depreciated by at least $7,800.

       27.       Plaintiff’s business loss is covered under the policy issued to Gemaire by

the Defendant.

       28.       Plaintiff duly submitted a claim to Defendant for the loss of business

caused by Defendant’s insured.

       29.       In a January 16, 2017 letter to GBS, Plaintiff supplied invoices, detailed

financial statements and other information that confirmed its business loss to a reasonable

degree of certainty.

       30.       On May 10, 2017, Defendant’s legal counsel advised that Defendant

rejected Plaintiff’s claim because it was “speculative in light of the fact that [Plaintiff’s]

business was established in 2016 and fluctuates between ‘high’ and ‘low’ seasons.”

Defendant stated that it was “unable to reach an accurate figure confirming your alleged

lost profits in accordance with the established requisite standards that have been

explained by Virginia law.”

       31.       Contrary to Defendant’s assertion, Plaintiff established its lost profits with

“reasonable certainty”.

                       COUNT I – DECLARATORY JUDGMENT

   (For A Declaration The Gemaire Policy Affords Coverage For Plaintiff’s Loss)

       32.       Plaintiff restates paragraphs 1 through 31 of this Complaint and

incorporates them herein by reference.

       33.       Plaintiff’s business loss is covered by the Gemaire policy.




                                               6
Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 7 of 8 PageID# 7



       34.     Although Plaintiff LLC was organized in 2016, it is not a new business. It

is a continuation of Charlie Francis’ decades-long business. Charlie Francis has been a

successful HVAC/Plumbing contractor in Henrico County for over twenty (20) years. He

has an established name, reputation, good will, established ability to perform, established

earning capacity, and track record of substantial profits. His established business and

established earnings records is the best gauge of Plaintiff’s damages. In October 2016,

Francis had sufficient business, manpower, and resources to deploy the Vehicle on a full-

time basis. Truck 497 was, in fact, deployed on the Gerwyn Manor job, and earned a

substantial profit from the work it performed. The actual profit generated by Truck 497

is consistent with prior profits generated by Charlie Francis’ trucks and the subsequent

earnings record of the Plaintiff. There was substantial additional work to be performed

under the Gerwyn Manor contract, and, thus, the work capacity was there.              It is

reasonable to conclude that the new Vehicle, purchased and outfitted to handle the large

Gerwyn Manor project, and properly manned and supervised by Mr. Francis, would have

produced a net profit of $80,851.67 between October 24, 2016 and December 13, 2016.



                   CONCLUSION AND REQUEST FOR RELIEF

       For the reasons stated above and to be shown by the evidence, Plaintiff seeks a

Declaration that its loss is covered by the Gemaire policy, and further Order that

Defendant pay the covered loss.



DATED:         August 13, 2019




                                            7
Case 3:19-cv-00582-MHL Document 1 Filed 08/13/19 Page 8 of 8 PageID# 8



                       WILKERSON FRANCIS INVESTMENTS, LLC



                       By:   /s/Steven S. Biss
                             Steven S. Biss (VSB # 32972)
                             300 West Main Street, Suite 102
                             Charlottesville, Virginia 22903
                             Telephone:      (804) 501-8272
                             Facsimile:      (202) 318-4098
                             Email:          stevenbiss@earthlink.net

                             Counsel for the Plaintiff




                                    8
